March 24, 1908. The opinion of the Court was delivered by
The plaintiff filed with the county commissioners of Lexington County for audit and payment, a claim for agent's commission in vaccinating 573 persons in said county at five cents per capita, aggregating $28.65. The commissioners refused payment and plaintiff appealed to the Circuit Court, Judge Prince presiding, and judgment was rendered against the county for the sum claimed, and from this judgment the county appeals. *Page 403 
It is not disputed that the county has already paid the claim of Dr. H.G. Eleazer for 153 vaccinations at ten cents each, $15.30, and also the claim of the plaintiff, Dr. Mathias, for 420 vaccinations at ten cents each, $42.00. The present claim is for five cents additional on each of said 537 vaccinations. The question is, whether there is warrant of law for this additional claim. It is admitted that the number of persons claimed to have been vaccinated is correct and that the claim was duly approved by the chairman of the State Board of Health.
The statute approved February 22, 1905, 24 Stat., 869, provides, inter alia, that "the necessary expense of such vaccination or revaccination shall be paid by the county commissioners of the county within which the persons treated reside, and a bill or certificate of the services performed indorsed and approved by the State Board of Health shall beprima facie evidence of the existence and value of such services. The State Board of Health shall at all times keep in stock a supply of fresh bovine virus and supply the same to cities, towns and individuals without cost, that the charge for each vaccination under this section shall not exceed ten cents."
The statute also gives the State Board of Health control in matters of vaccination with power to promulgate rules and regulations. Among these rules is the following: "The compensation for vaccination will be ten (10) cents for each person vaccinated or revaccinated. The compensation of county agents will be 50 per cent of this amount paid for vaccination, or five cents for each person vaccinated by the vaccinating assistants. But if the agents vaccinate they receive the ten cents per capita, plus the five cents above referred to as a remuneration for their extra work. The ten cents to be collected from all parties who are able to pay. For those vaccinated who are unable to pay the county commissioners will pay, as also the agent's special commission of five cents, all of which must be reported, as above stated, to this office for indorsement." *Page 404 
This rule, however, must be held subordinate to the express limitation of the statute that the charge against the county shall not exceed ten cents for each vaccination. That sum having been already paid by the county, the commissioners were not required to pay the additional claim.
The judgment of the Circuit Court is reversed and the judgment of the county commissioners of Lexington county is affirmed.